


Exhibit 10.2

 

THIS NOTE AND THE SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT BEEN
REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON ONE OR MORE EXEMPTIONS FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND APPLICABLE STATE SECURITIES LAW, AND, ACCORDINGLY, MAY NOT BE OFFERED
OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION
OF COUNSEL ACCEPTABLE TO THE ISSUER TO SUCH EFFECT.

 

THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER OF THIS NOTE IN THE EVENT OF A
PARTIAL REDEMPTION, REPAYMENT OR CONVERSION. AS A RESULT, FOLLOWING ANY
REDEMPTION, REPAYMENT OR CONVERSION OF ANY PORTION OF THIS NOTE, THE OUTSTANDING
PRINCIPAL AMOUNT REPRESENTED BY THIS NOTE MAY BE LESS THAN THE PRINCIPAL AMOUNT
SET FORTH BELOW.

 

4.5% CONVERTIBLE NOTE

OF

WORLDHEART, INC.

 

Original Principal Amount:

$1,000,000.00

Issuance Date:  December 2, 2009

Salt Lake City, Utah

 

FOR VALUE RECEIVED, WorldHeart, Inc., a Delaware corporation (the “Company”),
hereby promises to pay to LaunchPoint Technologies, Inc., a California
corporation (the “Holder”), the principal sum of One Million Dollars
($1,000,000.00), together with accrued but unpaid interest thereon, payable as
set forth herein.  Interest on the unpaid principal balance hereof shall accrue
at the rate of 4.5% per annum from the date of original issuance hereof (the
“Issuance Date”) until the final maturity date of December 2, 2014, or such
earlier date by conversion, repayment or redemption in accordance with the terms
hereof.  This Note may not be prepaid in whole or in part except as specifically
provided herein.

 

This Note is issued pursuant to the terms and conditions of that certain
Assignment Agreement dated as of September 15, 2008, between the Holder and the
Company, as amended by that certain Amendment Agreement dated as of November 2,
2009, between the Holder and the Company (the “Assignment Agreement”).  The
following is a statement of the rights of the Holder of this Note and the terms
and conditions to which this Note is subject, and to which the Holder, by
acceptance of this Note, agrees:

 

--------------------------------------------------------------------------------


 

Section 1. Definitions.

 

For purposes hereof, the following terms shall have the meanings ascribed to
them below:

 

“Bankruptcy Event” means any of the following events: (a) World Heart or the
Company commences a case or proceeding under any bankruptcy, reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction relating to World Heart or the
Company; (b) there is commenced against World Heart or the Company any such case
or proceeding that is not dismissed within sixty (60) days after commencement;
(c) World Heart or the Company is adjudicated insolvent or bankrupt or any order
of relief or other order approving any such case or proceeding is entered;
(d) World Heart or the Company suffers any appointment of any trustee, custodian
or the like for it or any substantial part of its property that is not
discharged or stayed within sixty (60) days; (e) World Heart or the Company
makes a general assignment for the benefit of creditors; (f) World Heart or the
Company fails to pay, or is unable to pay, its debts (excluding those reasonably
disputed in good faith by World Heart or the Company in the case of failure to
pay and for which it has reserves on its books and financial statements)
generally as they become due; (g) World Heart or the Company calls a meeting of
its creditors with a view to arranging a composition, adjustment or
restructuring of its debts; or (h) World Heart or the Company, by any act or
failure to act, expressly indicates its consent to, approval of or acquiescence
in any of the foregoing or takes any corporate or other action for the purpose
of effecting any of the foregoing.

 

“Change in Control Transaction” will be deemed to exist if (a) there occurs any
consolidation, merger, amalgamation or other business combination of World Heart
with or into any other corporation or other entity or person (whether or not
World Heart is the surviving corporation), or any other corporate reorganization
or transaction or series of related transactions in which in any of such events
the persons who are holders of the voting stock of World Heart immediately prior
to such event cease to own more than 50% of the voting stock, or corresponding
voting equity interests, of the surviving corporation or other entity
immediately after such event (including, without limitation, any “going private”
transaction under Rule 13e-3 promulgated pursuant to the Exchange Act), (b) any
person (as defined in Section 13(d) of the Exchange Act), together with its
affiliates and associates (as such terms are defined in Rule 405 under the
Securities Act), beneficially owns or is deemed to beneficially own (as
described in Rule 13d-3 under the Exchange Act without regard to the 60-day
exercise period) 50% or more of the voting power of World Heart’s voting stock
or corresponding voting securities, (c) there is a replacement of more than
one-half of the members of the Board of Directors of World Heart which is not
approved by a majority of those individuals who are either members of the Board
of Directors on the date thereof or individuals approved by a majority of such
members, or (d) in one or a series of related transactions, there is a sale or
transfer of all or substantially all of the assets of World Heart, determined on
a consolidated basis.

 

“Common Stock” means the common stock, no par value, of World Heart.

 

“Conversion Price” means with respect to the Common Stock as of a specified
date, the weighted average Market Price of the Common Stock, on a per share
basis, for the sixty (60) Trading Days preceding such date, subject to
adjustment as set forth herein.

 

2

--------------------------------------------------------------------------------


 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Market Price” means with respect to the Common Stock as of a specified Trading
Day: (i) the closing price as reported on the Nasdaq Stock Market; or (ii) if
the principal trading market for the Common Stock is not the Nasdaq Stock
Market, but is another national or regional securities exchange, the closing
price as reported on such exchange; or (iii) if neither (i) nor (ii) above are
applicable, and if bid and ask prices for shares of Common Stock are reported in
the over-the-counter market by the OTC Bulletin Board (or, if not so reported,
by the Pink Sheets, LLC or any successor thereto), the average of the high bid
and low ask prices so reported.  In the event there is no established market for
the Common Stock, then the Market Price shall be the fair market value of the
Common Stock as reasonably determined in good faith by the Board of Directors of
the Company.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Trading Day” means a day on which the New York Stock Exchange and the Nasdaq
Stock Market are open for the general trading of securities.

 

“Underlying Shares” means the shares of Common Stock issued or issuable upon
conversion of, in lieu of cash payment of principal of, or interest on, as
repayment of principal or interest under, or otherwise pursuant to, this Note in
accordance with the terms hereof.

 

“World Heart” means World Heart Corporation, of which the Company is a wholly
owned subsidiary.

 

Section 2. Payments of Principal and Interest.

 

(a)           Interest. The Company shall pay interest accruing on the
outstanding principal of this Note, on each anniversary of the Issuance Date,
commencing on December 2, 2010 and ending on December 2, 2014, by issuing, on a
converted basis, fully paid and nonassessable shares of Common Stock (the “PIK
Interest”). PIK Interest shall be paid by delivering to the Holder the number of
shares of Common Stock determined by dividing (i) the total dollar amount of
interest due on the applicable anniversary date by (ii) the applicable
Conversion Price. The Company shall not issue fractional shares of Common Stock
to which the Holder may become entitled pursuant to this subparagraph, but in
lieu thereof, the Company shall round the number of shares to be issued up to
the next whole number.

 

(b)           Principal. The Company shall pay principal installments equal to
twenty percent (20%) of the original principal of this Note, on each anniversary
of the Issuance Date, commencing on December 2, 2010 and ending on December 2,
2014, by issuing, on a converted basis, fully paid and nonassessable shares of
Common Stock. Each annual principal installment shall be paid by delivering to
the Holder the number of shares of Common Stock determined by dividing (i) Two
Hundred Thousand Dollars ($200,000) by (ii) the applicable Conversion Price. The
Company shall not issue fractional shares of Common Stock to which the Holder
may

 

3

--------------------------------------------------------------------------------


 

become entitled pursuant to this subparagraph, but in lieu thereof, the Company
shall round the number of shares to be issued up to the next whole number.  Any
principal of this Note that is converted into shares of Common Stock and repaid
pursuant to this Section 2(b) shall be applied to reduce the principal payable
hereunder.

 

(c)           Prepayment. Notwithstanding any other provision of this Note, at
any time prior to the second anniversary of the Issuance Date, upon delivery of
a written notice to the Holder (the “Prepayment Notice”), the Company shall be
entitled to prepay in cash any of the then outstanding principal of this Note,
plus any accrued and unpaid interest thereon, at a fifteen percent (15%)
discount, which discount shall be applied against both the principal and
interest portions hereof.  The prepayment set forth in this Section 2(c) shall
be made within thirty (30) days of delivery of the Prepayment Notice.

 

Section 3. Conversion.

 

(a)           Common Stock Issuance Upon Conversion.

 

(i)            Conversion Procedures. The Holder shall not be required
physically to surrender this Note to the Company upon the conversion pursuant to
Section 2.  The Holder and the Company shall maintain records showing the
outstanding principal so converted and repaid and the outstanding interest so
converted and paid and the dates of such conversions, repayments and payments or
shall use such other method, reasonably satisfactory to the Holder and the
Company, so as not to require physical surrender of this Note upon each such
conversion, repayment and payment. The Holder agrees that, if the outstanding
principal of this Note is less than the original principal amount stated on the
face of this Note, the Holder will not transfer this Note at any time without
first surrendering this Note to the Company for issuance, without charge to the
Holder, of a replacement instrument that reflects the outstanding principal of
this Note. The Company will deliver such replacement instrument to the Holder as
promptly as practical, but in no event later than ten (10) Trading Days, after
surrender by the Holder.

 

(ii)           Stock Certificates. The Company will deliver to the Holder not
later than ten (10) Trading Days after a particular conversion date, a
certificate or certificates, which shall contain restrictive legends and trading
restrictions as set forth herein, for the number of shares of Common Stock
issuable upon such conversion, repayment and payment.

 

(b)           Conversion Price Adjustments.

 

(i)            Stock Dividends, Splits and Combinations. In the event that World
Heart shall (A) pay a dividend or make a distribution to all its stockholders,
in shares of Common Stock, on any class of capital stock of World Heart or any
subsidiary which is not directly or indirectly wholly owned by World Heart,
(B) split or subdivide its outstanding Common Stock into a greater number of
shares, or (C) combine its outstanding Common Stock into a smaller number of
shares; then in each such case the applicable Conversion Price shall be adjusted
so that the Holder of this Note shall be entitled to receive the number of
shares of Common Stock that such Holder would have

 

4

--------------------------------------------------------------------------------


 

owned or have been entitled to receive after the occurrence of any of the events
described above had this Note been fully converted immediately prior to the
occurrence of such event. An adjustment made pursuant to this
Section 3(b)(i) shall become effective immediately after the close of business
on the record date in the case of a dividend or distribution and shall become
effective immediately after the close of business on the effective date in the
case of such subdivision, split or combination, as the case may be.

 

(ii)           Rounding of Adjustments. No adjustment in the Conversion Price
shall be required unless the adjustment would require an increase or decrease of
at least one percent (1%) in the applicable Conversion Price; provided, however,
that any adjustments that by reason of this Section 3(b) are not required to be
made shall be carried forward and taken into account in any subsequent
adjustment. All calculations under this Section 3 or Section 2 shall be made to
the nearest cent or nearest 1/100th of a share.

 

(iii)         Notice of Adjustments. Whenever the Conversion Price is adjusted
pursuant to this Section 3(b), the Company shall promptly deliver to the Holder
a notice setting forth the Conversion Price after such adjustment and setting
forth a brief statement of the facts requiring such adjustment, provided that
any failure to so provide such notice shall not affect the automatic adjustment
hereunder.

 

(iv)          Notice of Certain Events.  If (A) World Heart shall declare a
dividend (or any other distribution) on its Common Stock; (B) World Heart shall
declare a special nonrecurring cash dividend on or a tender offer for, offer to
purchase or redemption of its Common Stock; (C) World Heart shall authorize the
granting to all holders of the Common Stock rights or warrants to subscribe for
or purchase any shares of capital stock of any class or of any rights; (D) the
approval of any stockholders of World Heart shall be required in connection with
any reclassification of the Common Stock, any consolidation, amalgamation or
merger to which World Heart is a party, any sale or transfer of all or
substantially all of the assets of World Heart, or any compulsory share of
exchange whereby the Common Stock is converted into other securities, cash or
property; (E) World Heart shall authorize the voluntary or involuntary
dissolution, liquidation or winding up of the affairs of World Heart; or
(F) there exists an agreement to which World Heart is a party or by which it is
bound providing for a Change in Control Transaction, or a Change in Control
Transaction has occurred; then the Company shall cause to be mailed to the
Holder at its last address as it shall appear upon the books of the Company,
within five (5) business days of the date notice of such matter to World Heart’s
stockholders generally is given, a notice stating (x) the date on which a record
is to be taken for the purpose of such dividend, distribution, tender offer,
offer to purchase, redemption, rights or warrants, or if a record is not to be
taken, the date as of which the holders of Common Stock of record to be entitled
to such dividend, distributions, tender offer, offer to purchase, redemption,
rights or warrants are to be determined or (y) the date on which such
reclassification, consolidation, amalgamation, merger, sale, transfer, share
exchange or Change in Control Transaction is expected to become effective or
close, and the date as of which it is expected that holders of Common Stock of
record shall be entitled to exchange their shares of Common Stock for
securities, cash or other

 

5

--------------------------------------------------------------------------------


 

property deliverable upon such reclassification, consolidation, amalgamation,
merger, sale, transfer, share exchange or Change in Control Transaction.

 

(c)           Reservation and Issuance of Underlying Securities. The Company
covenants that World Heart will at all times reserve from its authorized and
unissued Common Stock a sufficient number of shares solely for the purpose of
issuance upon conversion in full of this Note.  The Company represents, warrants
and covenants that all shares of Common Stock that shall be so issuable shall,
upon issue, be duly authorized, validly issued, fully paid, and nonassessable.

 

(d)           Charges, Taxes and Expenses.  Issuance of shares of Common Stock
upon the conversion of this Note shall be made without charge to the Holder for
any issue or transfer tax or other incidental expense in respect of the issuance
of such shares, all of which taxes and expenses shall be paid by the Company.

 

(e)           Cancellation. After the entire principal and any accrued but
unpaid interest have been paid in full or converted into Common Stock, this Note
shall automatically be deemed canceled and the Holder shall promptly surrender
this Note to the Company at the Company’s principal executive offices; provided,
however, that the failure to surrender this Note shall not delay or limit such
cancellation.

 

(f)            Notice Procedures. Any and all notices or other communications or
deliveries to be provided by the Holder or the Company under this Note shall be
in writing and delivered personally, by facsimile, or by a nationally recognized
overnight courier service to the other party as provided in the Assignment
Agreement.

 

Section 4. Defaults and Remedies.

 

(a)           Events of Default. An “Event of Default” is:  (i) a failure to
issue Underlying Shares upon and in accordance with the terms hereof, which
failure continues for ten (10) business days after the Company has received
written notice from the Holder of such failure; (ii) a failure by the Company to
cure any breach or default of this Note, which failure continues for twenty (20)
days after the Company has received written notice from the Holder of such
breach or default, other than as provided in the immediately preceding clause
(i); or (iii) if the Company or World Heart is subject to any Bankruptcy Event.

 

(b)           Remedies. If an Event of Default occurs and is continuing, the
Holder may declare all of the then outstanding principal of this Note, and any
accrued and unpaid interest thereon, to be due and payable by delivering a
written notice of demand to the Company (the “Demand Notice”), whereby the
Holder’s sole and exclusive remedy under this Note shall be the issuance, on a
converted basis, of fully paid and nonassessable shares of Common Stock as set
forth in this Section 4(b). The Company shall deliver to the Holder, no later
than five (5) Trading Days after the date of the Demand Notice, the number of
shares of Common Stock determined by dividing (i) the total principal and
accrued but unpaid interest then due and payable by (ii) the Conversion Price as
of the Date of the Demand Notice. The Company shall not issue fractional shares
of Common Stock to which the Holder may become entitled pursuant to this

 

6

--------------------------------------------------------------------------------


 

subparagraph, but in lieu thereof, the Company shall round the number of shares
to be issued to the next whole number.

 

Section 5. Securities Law Compliance. By acceptance of this Note, the Holder
hereby represents, warrants and acknowledges as follows with respect to this
Note and the Underlying Shares (collectively, the “Securities”):

 


(A)           THE SECURITIES HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER THE
SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAWS, AND THE SALE
CONTEMPLATED BY THIS NOTE IS BEING MADE IN RELIANCE ON ONE OR MORE EXEMPTIONS
FROM REGISTRATION UNDER THE SECURITIES ACT AND UNDER APPLICABLE REGISTRATION
EXEMPTIONS FROM STATE SECURITIES LAWS.


 


(B)           NO AGENCY, GOVERNMENTAL AUTHORITY, REGULATORY BODY, STOCK MARKET
OR OTHER ENTITY (INCLUDING, WITHOUT LIMITATION, THE SEC OR ANY STATE SECURITIES
COMMISSION) HAS MADE ANY FINDING OR DETERMINATION AS TO THE MERIT FOR INVESTMENT
OF, NOR HAVE ANY SUCH AGENCIES OR GOVERNMENTAL AUTHORITIES MADE ANY
RECOMMENDATION OR ENDORSEMENT WITH RESPECT TO, THE SECURITIES.


 


(C)           NO INFORMATION FURNISHED BY THE COMPANY, OR ANY OF THE COMPANY’S
AGENTS OR REPRESENTATIVES, CONSTITUTES INVESTMENT, ACCOUNTING, LEGAL OR TAX
ADVICE, AND HOLDER IS RELYING SOLELY UPON ITSELF AND ITS PROFESSIONAL ADVISORS,
IF ANY, FOR SUCH ADVICE.


 


(D)           HOLDER IS ACQUIRING THE SECURITIES FOR ITS OWN ACCOUNT, FOR
INVESTMENT PURPOSES ONLY, AND NOT WITH A VIEW TO ANY RESALE OR DISTRIBUTION IN
VIOLATION OF THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT; AND HOLDER
WILL NOT OFFER, SELL OR OTHERWISE TRANSFER ANY OF THE SECURITIES EXCEPT UNDER
CIRCUMSTANCES WHICH WILL NOT RESULT IN A VIOLATION OF THE SECURITIES ACT AND
ONLY AFTER ALL OTHER RESTRICTIONS SET FORTH IN THIS NOTE HAVE BEEN SATISFIED.


 


(E)           HOLDER HAS BEEN GIVEN A REASONABLE OPPORTUNITY TO REVIEW ALL
PERIODIC REPORTS FILED BY WORLD HEART WITH THE SEC AND ALL OTHER DOCUMENTS,
BOOKS AND RECORDS OF THE COMPANY AND WORLD HEART PERTAINING TO THE INVESTMENT
REPRESENTED HEREBY, HAS BEEN SUPPLIED WITH ALL ADDITIONAL INFORMATION CONCERNING
THE COMPANY, WORLD HEART AND THE SECURITIES THAT IT HAS REQUESTED, HAS HAD A
REASONABLE OPPORTUNITY TO ASK QUESTIONS OF AND RECEIVE ANSWERS FROM THE COMPANY
OR ITS REPRESENTATIVES CONCERNING SUCH INVESTMENT, AND ALL SUCH QUESTIONS HAVE
BEEN ANSWERED TO ITS FULL SATISFACTION.


 


(F)            AN INVESTMENT IN THE SECURITIES IS SPECULATIVE AND SUBJECT TO
SUBSTANTIAL RISKS.


 


(G)           HOLDER HAS NOT PURCHASED THE SECURITIES AS A RESULT OF ANY GENERAL
SOLICITATION OR GENERAL ADVERTISING (AS SUCH TERMS ARE USED IN REGULATION D
UNDER THE SECURITIES ACT), INCLUDING ADVERTISEMENTS, ARTICLES, PRESS RELEASES,
NOTICES OR OTHER COMMUNICATIONS PUBLISHED IN ANY NEWSPAPER, MAGAZINE OR SIMILAR
MEDIA OR BROADCAST OVER RADIO OR TELEVISION OR ANY SEMINAR OR MEETING WHOSE
ATTENDEES HAVE BEEN INVITED BY GENERAL SOLICITATION OR GENERAL ADVERTISING.

 

7

--------------------------------------------------------------------------------


 


(H)           THERE ARE SIGNIFICANT RESTRICTIONS AND LIMITATIONS ON
TRANSFERABILITY OF THE SECURITIES, AND THE SECURITIES MAY NOT BE TRANSFERABLE
UNDER CERTAIN CIRCUMSTANCES. IN THE EVENT HOLDER DECIDES TO OFFER, SELL OR
OTHERWISE TRANSFER ANY OF THE SECURITIES, IT WILL COMPLY STRICTLY WITH THE
TRANSFER RESTRICTIONS AND LIMITATIONS AS SET FORTH HEREIN.


 


(I)            HOLDER CONSENTS TO WORLD HEART GIVING INSTRUCTIONS TO ITS
TRANSFER AGENT AND/OR REGISTRAR IN ORDER TO IMPLEMENT THE RESTRICTIONS AND
LIMITATIONS ON TRANSFER AS SET FORTH HEREIN.


 


(J)            HOLDER IS EITHER (I) AN “ACCREDITED INVESTOR” (AS SUCH TERM IS
USED IN PARAGRAPH (A) OF RULE 501 OF REGULATION D UNDER THE SECURITIES ACT) AND
HAS SUCH KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS AS TO BE
CAPABLE OF EVALUATING THE MERITS AND RISKS OF AN INVESTMENT IN THE SECURITIES
AND MAKING AN INFORMED INVESTMENT DECISION, OR (II) AN INVESTOR WHO EITHER ALONE
OR TOGETHER WITH A PURCHASER REPRESENTATIVE SUCH AS ITS ACCOUNTANT, ATTORNEY,
INVESTMENT ADVISOR OR SIMILAR PROFESSIONAL, HAS SUCH KNOWLEDGE AND EXPERIENCE IN
FINANCIAL AND BUSINESS MATTERS AS TO BE CAPABLE OF EVALUATING THE MERITS AND
RISKS OF AN INVESTMENT IN THE SECURITIES AND MAKING AN INFORMED INVESTMENT
DECISION.


 

Section 6. Transfer Restrictions.

 


(A)           LIMITATION ON RESALES. ALL UNDERLYING SHARES ISSUED TO HOLDER
PURSUANT TO THIS NOTE SHALL BE SUBJECT TO RESALE RESTRICTIONS AS SET FORTH
HEREIN.  UPON ANY ISSUANCE OF UNDERLYING SHARES TO HOLDER, HOLDER’S RIGHT OF
RESALE WITH RESPECT TO SUCH SHARES SHALL BE LIMITED SUCH THAT HOLDER SHALL BE
ENTITLED TO RESELL NO MORE THAN ONE-TWELFTH (1/12) OF SUCH SHARES IN EACH OF THE
SUBSEQUENT TWELVE (12) MONTHS FOLLOWING ISSUANCE OF SUCH UNDERLYING SHARES. 
HOLDER’S RESALE RIGHTS HEREUNDER ARE NOT CUMULATIVE, WHEREBY IF HOLDER DOES NOT
SELL ANY UNDERLYING SHARES IN A GIVEN MONTH, SUCH FACT SHALL NOT AFFECT THE
NUMBER OF SHARES THAT MAY BE RESOLD IN ANY SUBSEQUENT MONTH.  NOTWITHSTANDING
THE FOREGOING, AFTER TWELVE (12) MONTHS FROM THE ISSUANCE OF ANY UNDERLYING
SHARES TO HOLDER, SUCH SHARES SHALL HAVE NO CONTRACTUAL RESALE RESTRICTIONS
HEREUNDER, AND MAY BE FREELY RESOLD SUBJECT TO COMPLIANCE WITH APPLICABLE
FEDERAL AND STATE SECURITIES LAWS.


 


(B)           SECURITIES LAW RESTRICTIONS.  WITHOUT LIMITING ANY OF THE
RESTRICTIONS SET FORTH IN SECTION 6(A) ABOVE OR ANY OTHER SECTION HEREOF, IF THE
HOLDER IS ABLE TO TRANSFER THE UNDERLYING SHARES IN ACCORDANCE HEREWITH, THE
HOLDER SHALL NOT OFFER, SELL OR OTHERWISE TRANSFER ANY OF THE SECURITIES,
DIRECTLY OR INDIRECTLY, UNLESS (I) THE TRANSFER IS MADE TO THE COMPANY; (II) THE
TRANSFER IS MADE PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS;
(III) THE TRANSFER IS MADE PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER AND IN COMPLIANCE WITH APPLICABLE
STATE SECURITIES LAWS; OR (IV) THE TRANSFER IS MADE PURSUANT TO ANOTHER
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND IN COMPLIANCE WITH
APPLICABLE STATE SECURITIES LAWS, AND THE COMPANY IS PROVIDED AN OPINION OF
COUNSEL, OF RECOGNIZED STANDING REASONABLY SATISFACTORY TO THE COMPANY,
CONFIRMING COMPLIANCE WITH THE FOREGOING.

 

8

--------------------------------------------------------------------------------


 


(C)           RESTRICTIVE LEGENDS.  UPON THE ISSUANCE OF THE UNDERLYING SHARES
TO THE HOLDER, AND UNTIL SUCH TIME AS THE SAME IS NO LONGER REQUIRED HEREUNDER
OR UNDER APPLICABLE REQUIREMENTS OF THE SECURITIES ACT OR APPLICABLE STATE
SECURITIES LAWS, CERTIFICATES REPRESENTING THE UNDERLYING SHARES, AND ALL
CERTIFICATES ISSUED IN EXCHANGE THEREFOR OR IN SUBSTITUTION THEREOF, SHALL BEAR
LEGENDS IN SUBSTANTIALLY THE FOLLOWING FORM:


 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).  THE HOLDER HEREOF, BY ACCEPTING
SUCH SECURITIES, AGREES FOR THE BENEFIT OF THE ISSUER THAT SUCH SECURITIES
MAY BE OFFERED, SOLD OR OTHERWISE TRANSFERRED ONLY (A) TO THE ISSUER,
(B) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
IN COMPLIANCE WITH APPLICABLE STATES SECURITIES LAWS, (C) IN ACCORDANCE WITH
RULE 144 UNDER THE SECURITIES ACT AND IN COMPLIANCE WITH ANY APPLICABLE STATE
SECURITIES LAWS, OR (D) IN ACCORDANCE WITH ANY OTHER EXEMPTION UNDER THE
SECURITIES ACT AND IN COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES LAWS UPON
THE DELIVERY OF A LEGAL OPINION, REASONABLY SATISFACTORY TO THE ISSUER, TO THE
FOREGOING EFFECT.”

 

“THE OFFER, SALE OR OTHER TRANSFER OF THE SECURITIES REPRESENTED HEREBY ARE ALSO
RESTRICTED UNDER THE TERMS OF A 4.5% CONVERTIBLE PROMISSORY NOTE DATED DECEMBER
2, 2009, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICES OF THE ISSUER.”

 

Section 7. General.

 

(a)           Attorneys’ Fees. The Company agrees to pay all charges and
expenses, including attorneys’ fees and expenses, which may be incurred by the
Holder in seeking to enforce this Note.

 

(b)           Savings Clause. In case any provision of this Note is held by a
court of competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby.  In no event shall the amount of interest paid
hereunder exceed the maximum rate of interest on the unpaid principal balance
hereof allowable by applicable law.  If any sum is collected in excess of the
applicable maximum rate, the excess collected shall be applied to reduce the
principal debt.  If the interest actually collected hereunder is still in excess
of the applicable maximum rate, the interest rate shall be reduced so as not to
exceed the maximum allowable under law.

 

9

--------------------------------------------------------------------------------


 

(c)           Amendment. Neither this Note nor any term hereof may be amended,
waived, discharged or terminated other than by a written instrument signed by
the Company and Holder.

 

(d)           Assignment. The Holder may not assign or transfer this Note
without the prior written consent of the Company. The Company may not assign or
transfer its rights or obligations under this Note without the prior written
consent of the Holder; provided, however, the Company may assign or transfer its
rights or obligations under this Note to any other affiliate of World Heart or
in the context of any sale of all or substantially all of the assets of the
Company, any consolidation, merger, amalgamation or other business combination
of the Company with or into another entity, or any other corporate
reorganization or similar transaction. This Note shall be binding upon the
Company and its successors and permitted assigns and shall inure to the benefit
of the Holder and its successors and permitted assigns.

 

(e)           No Waiver.  No failure on the part of the Holder to exercise, and
no delay in exercising any right, remedy or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise by the Holder of any
right, remedy or power hereunder preclude any other or future exercise of any
other right, remedy or power.  Each and every right, remedy or power hereby
granted to the Holder or allowed it by law or other agreement shall be
cumulative and not exclusive of any other, and may be exercised by the Holder
from time to time.

 

(f)            Governing Law. This Note will be governed by and construed in
accordance with the laws of the State of Utah without regard to any conflicts of
laws principles thereof that would otherwise require the application of the law
of any other jurisdiction.

 

(g)           Replacement Notes. This Note may be exchanged by Holder at any
time and from time to time for a Note or Notes with different denominations
representing an equal aggregate outstanding principal amount, as reasonably
requested by Holder, upon surrendering the same.  No service charge will be made
for such registration or exchange.  In the event that Holder notifies the
Company that this Note has been lost, stolen or destroyed, a replacement Note
identical in all respects to the original Note shall be issued to the Holder,
without requirement for any surety bond, provided that the Holder executes and
delivers to the Company an agreement reasonably satisfactory to the Company to
indemnify the Company from any loss incurred by it in connection with this Note.

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed on the
day and in the year first above written.

 

 

WorldHeart, Inc.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

10

--------------------------------------------------------------------------------
